DAVIS, Presiding Judge
(dissenting):
T19 First, I write separately to correct the lead opinion's misleading characterization of *826the evidence and argument presented at trial. Second, I write to respond to the lead opinion's erroneous statements regarding the level of notice that the prosecution must provide at trial regarding the theory of guilt it is pursuing. Third, I dissent from the lead opinion's reasoning that "D.B. had several opportunities to challenge the application of accomplice liability," see supra 19, and the lead opinion's conclusion that under the circumstances an objection was required to permit appellate review.
I. The Presentation of Evidence and Argument at Trial
20 The lead opinion incorrectly represents that the evidence produced by the State clearly supported that D.B. was acting as an accomplice. The evidence does so only when it is rearranged and edited in a way that is not consistent with the way in which is was presented at trial. The lead.opinion sets forth only the evidence that, when combined together1 and considered in isolation from the remainder of the evidence and argument presented at trial, could have supported the trial court's conclusion as to accomplice liability.2 But the question here is whether the evidence and argument at trial, taken as a whole, gave D.B. notice that the State was pursuing a conviction under an accomplice liability theory. Cf. State v. Wilcox, 808 P.2d 1028, 1032 n. 1 (Utah 1991) ("[The constitutional adequacy of the evidence in this case is not the issue before this court today; rather, it is whether [the defendant] is sufficiently apprised of the evidence supporting the case against him to prepare a defense against that case. We should not distort the constitutional notice analysis by importing considerations that may be appropriate under other constitutional provisions."). Thus, we are obligated to consider the evidence as presented at trial in our consideration of the issue raised on appeal.
€ 21 The evidence and argument, as it was presented at trial, simply did not signal that the State was pursuing an accomplice liability theory of guilt. Directly following the eyewitness's testimony that D.B. was the boy who crossed the fence, the State called D.B.'s codefendant to the stand. The codefendant testified that botk he and D.B. had jumped over the fence and that they had acted together in stealing the bolt cutters-D.B. being the one who first took possession of the bolt cutters and wanted to take them. The codefendant also testified that only D.B. had jumped back out of the fenced area before the police arrived.3 This account was consistent with the police officers' testimony, which was the next testimony the State chose to present, that when they arrived at the scene, D.B. was outside the fenced area while his codefendant was inside. Thus, the testimony of the eyewitness and the codefendant-both indicating that D.B. had actually entered into the fenced area-clearly supported liability as a principal, and the presentation of this testimony in no way indicated that the State intended to argue liability as an accomplice.
122 Indeed, of all the evidence produced and statements uttered at trial, the only one that can be construed to be arguing accomplice liability-and then only when generous*827ly construed in a light favorable to the State-is one statement by the prosecutor in his rebuttal closing argument. But contrary to the representation made by the lead opinion, the rebuttal closing argument did not "clariffy] that the State was indeed pursuing an accomplice liability theory," see supra 19 {emphasis added). Instead, the rebuttal closing argument was a change from what the prosecutor had argued minutes before in his original closing argument, which had clearly set forth the theory that D.B. was guilty as a principal:
[The eyewitness] observed both of them to eventually climb and jump into the area. He said they got in and went around, they appeared to be nervous. He was concerned enough that he contacted the local police department.
.. . [The codefendant] testified that they went into the fenced area, him and [D.B.] both. [D.B.] grabbed the bolt cutters, tossed them to him, and told him to throw them over the fence....
The bottom line is, [the codefendant] indicated that they both crossed the fence, that fenced area that's padlocked, which would cover the trespass. And then an item that they located in that area was thrown over the fence, which shows an intent to steal something, which should cover the theft as well.... Therefore [D.B.] should be found guilty of both charges.
Defense counsel then responded, pointing out the State's misstatement of the eyewitness's testimony and arguing that D.B. committed neither trespass nor theft:
The fact is, [D.B.] never did go into the construction yard, and, consequently, there was no criminal trespass on his behalf.
... The fact of the matter is that there just isn't any evidence that [D.B.] entered into the construction yard and had possession of any bolt cutters or anything else that would indicate he was-that he, in fact, committed a theft.
After this, the prosecutor corrected himself, made a new misstatement of the eyewitness's testimony, and then made the State's first allusion whatsoever to accomplice lability:
I didn't mean to misinform, if I stated that both elimbed the fence.... But the problem [the defense] has with this whole case is: No matter where [D.B.] was, it was clear, [the eyewitness] says he was a lookout.... He thought he was a lookout, he was watching things, and so he's just as responsible for what his [codefendant] does as if he committed that crime. And he should be found guilty, Your Honor.
Thus, this statement from the rebuttal closing argument was far from clarifying something that the State had argued all along but was, instead, the first mention at trial even mildly suggestive of accomplice lability.
II. The Issue on Appeal and the Corresponding Law
23 Interestingly, although the lead opinion says that it does not "determin[el the type of notice the prosecution must give at trial," supra 18, it essentially goes on to conclude that no notice is necessary so long as the defendant is "charged with a criminal violation"; "[the State [does] not affirmatively exclude application of accomplice liability"; and there exists "evidence that would support ... guilt under an accomplice liability theory," regardless of whether such evidence was actually used in that manner, su-pro 112 (emphasis added). And although the lead opinion reframes the issue as one of preservation, the two are essentially the same issue-whether D.B. was given adequate notice (either notice to object or to prepare a defense). I think that in such a situation, where we essentially reach the issue on appeal in our determination of the "threshold issue" of preservation, reliance on the preservation rule to affirm the lower court is less than helpful.
124 As to the analysis of the notice requirement, the lead opinion misconstrues the relevant case law. The parties agree regarding the liability of accomplices and that, as the lead opinion quotes, "a person charged with a crime has adequate notice of the possibility of accomplice liability being raised at trial because conviction of accomplice and principal liability do not require proof of different elements or proof of different quality," State v. Gonzales, 2002 UT App 256, *8281 12, 56 P.3d 969 (emphases added). But this is entirely unhelpful in shedding light on the question of what constitutes constitutionally sufficient notice that accomplice liability is being raised at trial. See generally U.S. Const. amend. VI ("In all criminal prosecutions, the accused shall enjoy the right ... to be informed of the nature and cause of the accusation... .").4
125 Further, as I referenced above, see supro 120, the lead opinion mistakenly places emphasis on the sufficiency of the evidence to support the trial court's determination. The lead opinion argues that so long as the evidence is sufficient to support an accomplice liability theory, the defendant must defend against it, regardless of whether such a theory was argued by the prosecution at trial. See supra 18. But I do not agree that the mere existence of facts that could have been used to support a certain theory is relevant if the theory is never actually raised at trial. And the only authority the lead opinion cites for such a proposition is a case in which there was sufficient evidence to support a jury instruction on accomplice liability, which instruction would have clearly put the defendant on notice at trial that such a theory was being considered, see State v. White, 577 P.2d 552, 554 (Utah 1978). Certainly had the accomplice liability theory been advanced at trial, I wholeheartedly agree that there would have been sufficient evidence to support the theory. But this is precisely the point-the theory was not advanced at trial and therefore the defense could not be expected to challenge such a theory. Cf. Lankford v. Idaho, 500 U.S. 110, 120, 111 S.Ct. 1723, 114 L.Ed.2d 173 (1991) (recognizing that although there were no limits placed on the defense counsel's preparation, "it was surely reasonable for the defense to assume that there was no reason to present argument or evidence directed at whether the death penalty was either appropriate or permissible" where the prosecution never argued for the application of the death penalty).
T26 Instead, an instructive case for the issue on appeal is Lankford v. Idaho, 500 U.S. 110, 111 S.Ct. 1723, 114 L.Ed.2d 173 (1991). In Lankford, after the defendant had been found guilty, the State did not argue in the sentencing phase for the imposition of the death penalty but instead asked for an indeterminate life sentence. See id. at 116, 111 S.Ct. 1723. In response, although the evidence could have supported a death penalty sentence, the defense understandably made no argument against the imposition of the death penalty but instead focused its argument on urging a shorter sentence than the sentence recommended by the State. See id. At the conclusion of the hearing, the trial court made a statement that included a brief and somewhat unclear mention of the death penalty. See id. at 116-17, 111 S.Ct. 1723.
At the beginning of this lengthy statement, [the trial court] described the options available to the court, including the indeterminate life sentence recommended by the State, "or a fixed life sentence for a period of time greater than the number of years he would serve on a indeterminate life sentence, le., ten. For example, a fixed term of 40 years or death or a fixed life sentence."
Id. Apparently, no objection was made by the defense to the passing reference to the death penalty. A few days later, the trial court sentenced the defendant to death. See id. at 117, 111 S.Ct. 1723. The defendant petitioned for postconviction relief, which the trial court denied; and the denial was subsequently affirmed by the Idaho Supreme Court. See id. at 118, 111 S.Ct. 1723. The United States Supreme Court, however, re*829versed. See id. at 128, 111 S.Ct. 1723. Although acknowledging that "the trial judge's power to impose a sentence that is authorized by statute is not limited by a prosecutor's recommendation," the Court clarified that "[the issue is one of adequate procedure rather than substantive power." Id. at 119, 111 S.Ct. 1723. "The question ... is whether it can be said that counsel had adequate notice of the critical issue that the judge was actually debating. Our answer to that question must reflect the importance that we attach to the concept of fair notice as the bedrock of any constitutionally fair procedure." Id. at 120-21, 111 S.Ct. 1723. "If notice is not given, and the adversary process is not permitted to function properly, there is an increased chance of error, and with that, the possibility of an incorrect result." Id. at 127, 111 S.Ct. 1723 (citation omitted). Notwithstanding the one brief reference to the death penalty at the close of the sentencing hearing, the Court ultimately determined that the defendant had a "lack of adequate notice" that the death penalty was at issue and that this "created an impermissible risk that the adversary process may have malfunctioned in this case." Id.
27 The case before us is similar to Lank-ford. Although the trial here ended with one brief comment by the prosecutor that could have been interpreted as suggesting a theory of accomplice liability, such a theory was not argued or advanced prior to the parting comment. Instead, the State had clearly pursued another theory of liability in its argument at trial Thus, the defense did not receive adequate notice of the ultimate issue upon which the case would be decided. I do not think, nor apparently did the Lankford Court, that one vague allusion to an issue at the close of the presentation of evidence and argument qualifies as constitutionally adequate notice.5 Indeed, the several cases cited by the parties on appeal support the proposition that notice of an accomplice liability theory must be given at trial-contrary to what the lead opinion concludes-and that notice must be given in a more direct fashion than in one parting comment after the defense has finished arguing its case. See Calderon v. Prunty, 59 F.3d 1005, 1009 (9th Cir.1995) (determining that adequate notice was given at trial because the prosecutor's opening argument essentially set forth the contested theory); State v. Mancine, 124 N.J. 232, 590 A.2d 1107, 1121 (1991) (stressing that the defense was aware of the accomplice liability theory, stating, "In fact, in his closing argument, defense counsel emphasized that the State had two 'alternative' theories in an attempt to raise reasonable doubt in the minds of the jurors."); Commonwealth v. Smith, 334 Pa.Super. 145, 482 A.2d 1124, 1127 (1984) (noting that "[the defendant's] criminal liability as an accomplice was advanced repeatedly during the trial in which he attempted to transfer criminal responsibility to [his codefendant]"); State v. Gonzales, 2002 UT App 256, ¶ 9, 56 P.3d 969 (explaining that the State did not change its position but, rather, the defendant "was tried and convicted as a principal").
III. The Failure to Object Below
A. The Rebuttal Closing Argument
128 It may be true that the statement from the prosecutor's rebuttal closing argu*830ment could have brought to mind the idea of accomplice liability. But I do not believe that after a trial full of evidence directly supporting principal liability and the prosecutor arguing principal liability in his original closing argument, this one statement in the final minutes of trial, which statement did not even specifically mention accomplice liability, was sufficient to put the defense on notice that the State was pursuing an accomplice liability theory.6 As just discussed above, such a parting reference is not sufficient to provide constitutionally adequate notice to a defendant. I therefore do not agree that we should fault a defendant for failing to object to such a reference.
129 Furthermore, even assuming that the statement made in the State's rebuttal closing argument caused D.B.'s counsel to begin questioning whether accomplice liability was now being suggested, he could not reasonably have been expected to object and provide the State with another theory of lability in time for the State to amend its argument and specifically argue the theory. And it certainly is not the responsibility of the defense to assure that the State takes the necessary steps to present its case so as to properly convict the defendant.
180 Moreover-and most importantly-D.B.'s argument on appeal is not that the statement made during the rebuttal closing argument was somehow inappropriate, i.e., some sort of prosecutorial misconduct. Instead, his argument is that the trial court violated D.B.'s due process rights by basing its finding of guilt on an accomplice liability theory that was not pursued or argued in any fashion that would allow D.B. to prepare a defense at trial. Thus, the error that D.B. challenges occurred when the trial court made its decision three weeks after the trial. I therefore think it is totally unreasonable to fault D.B. for not raising the issue at trial-before the error complained of actually even occurred. The statement in the rebuttal closing argument simply does not qualify as one of D.B.'s "several opportunities to challenge the application of accomplice liability," see supra 1 9, when the statement was made weeks before the application of the theory.
B. The Announcement of the Trial Court's Final Decision
{31 When the trial court announced its decision three weeks after trial, it was clear that the trial court was not convineed that D.B. acted as a principal in the theft or trespass:
I find that [the eyewitness's] testimony was credible. [The codefendant] testified that both he and [D.B.] jumped the fence, and both had ... the bolt cutters in their possession. I don't find that was credible, not only based on the fact that [the eyewitness] only saw one individual climb the fence. And when the police arrived, there was one individual inside the fence [ (the codefendant)] and one individual outside the fence [(D.B.) ]. And so, I just didn't find that [the codefendant] was credible, and that both boys jumped the fence.
Instead, the trial court determined that D.B. was guilty as an accomplice. This occasion was what the lead opinion considers the see-ond of D.B.'s "several opportunities" to object.
1382 I do not agree that in order to preserve the issue for appeal D.B. was required to object to an error made in the trial court's final ruling, which was handed down several weeks after trial had concluded. The lead opinion relies on 438 Main St. v. Easy Heat, Inc., 2004 UT 72, 99 P.3d 801, for the proposition that such an objection is mandatory. See supra 1 6. However, that case ultimately cites to Badger v. Brooklyn Canal Co., 966 P.2d 844 (Utah 1998), as authority for the proposition, see 438 Main St., 2004 UT 72, ¶ 51, 99 P.3d 801, and Badger clarifies the rule: "In a trial setting, to preserve an issue for appellate review, a party must first raise the issue in the trial court.... Issues not raised at trial are usually deemed waived," 966 P.2d at 847 (emphases added).
*831T 33 Such a distinction-between whether the error actually occurred at trial or whether it occurred in the trial court's decision after trial-is in harmony with the policies behind the preservation rule. One purpose of the preservation rule "is to the judge on notice of the asserted error and allow{[ ] the opportunity for correction at that time in the course of the proceeding." Id. (alterations in original) (internal quotation marks omitted); see also Tschaggeny v. Milbank Ins. Co., 2007 UT 37, ¶ 20, 163 P.3d 615. Here, any objection raised as the trial court delivered its decision would not have allowed "for correction at that time in the course of the proceeding," see Badger, 966 P.2d at 847 (internal quotation marks omitted), because the proceedings were already completed. In fact, considering the trial court's specific finding that D.B. was not guilty as a principal, had the court recognized its mistake at this juncture, the only remaining option would have been to simply change the ultimate conclusion and acquit D.B.7 Thus, no sort of judicial economy would have been served by objecting at this point. Further, the trial court did not need D.B. to put it on notice of the error-that the trial court was finding Hability on an argument not advanced by the State. Indeed, it was the trial court that had raised the issue to the parties' attention, considered relevant case law, and made a decision respecting the issue:
Now, I have also looked at the case of [State v. Gonzales, 2002 UT App 256, 56 P.3d 969,] that indicates that: "Accomplice liability is not a separate offense from principal liability, so it does not require specific notice or indictment or information because it is well-settled that accomplice[s] incur the same liability as principals." [8]
Thus, the trial court, which was well aware that the defense had never been put on notice of the accomplice liability issue at trial, sua sponte raised and answered the question of whether it could in such cireumstances still find guilt on an accomplice liability theory.9
134 Another purpose of the preservation rule is that it "prevents a party from avoiding the issue at trial for strategic reasons only to raise the issue on appeal if the strategy fails." Tschaggeny, 2007 UT 37, ¶ 20, 163 P.3d 615. Again, the error here did not occur "at trial," and there is no conceivable strategic advantage to D.B. by not raising the issue after the matter had already been concluded. Thus, where the error did not occur at trial and none of the purposes of the preservation rule are applicable here, I do not agree that the preservation rule prevents our review of the issue on appeal. Cf. ABCO Enters. v. Utah State Tax Comm'n, 2009 UT 36, ¶¶ 8-12, 211 P.3d 382 (refusing to apply the preservation rule because none of the situations where the rule was applicable were present in the case).
C. A Postjudgment Motion
135 According to the lead opinion, the third of D.B.'s "several opportunities" to ob*832ject was to submit a postjudgment motion. It is true that in some unique situations an issue not preserved at trial may be preserved if the trial court considers and rules on the issues raised in a postjudgment motion. However, I do not believe the case before us is one such situation. The situations referenced by the lead opinion appear to be limited to those where motions to suppress evidence were not timely filed five days prior to trial, resulting in a waiver from which the trial court is specifically authorized to grant relief under the rules of criminal procedure. See State v. Belgard, 830 P.2d 264, 265-66 (Utah 1992).10 Thus, in those instances it is not the postjudgment motion that preserves the issue for appeal; rather, the issue is preserved because the trial court has chosen to address the suppression issue and because the trial court is specifically authorized to grant relief from a defendant's waiver of such suppression issues.
36 Generally, a postjudgment motion itself is neither necessary nor sufficient to preserve an issue for appeal. See Sittner v. Schriever, 2000 UT 45, ¶ 16, 2 P.3d 442 ("Defendants correctly state the general rule that failure to raise an argument before the trial court precludes a party from raising that argument on appeal. However, this rule does not require a party to file a post-judgment motion before the trial court as a prerequisite to filing an appeal." (citation omitted); State v. Erickson, 722 P.2d 756, 759 (Utah 1986) (per curiam) ("Although [the defendant] did raise the issue in post-trial motions, this did not preserve the point for appeal."). Thus, I do not agree with the lead opinion's reliance on the opportunity to file a postjudgment motion as one of D.B.'s "several opportunities" to object to the application of an accomplice liability theory. Nor do I agree that the failure to file a postjudgment motion in any way supports the conclusion that the issue was not preserved for appeal. Simply stated, if a postjudgment motion is not necessary to preserve an issue for appeal, D.B.'s failure to file such a motion is wholly irrelevant to the preservation analysis.
137 Although the concurring opinion may be correct that there are several procedural rules that would allow for postjudgment motions to be filed in this case, there is nothing in those rules supporting the concurring opinion's assertion that such motions are both sufficient and necessary to preserve an issue for appeal.11 Instead, the concurring opinion supports the assertion that such a motion is necessary by pointing to some scenarios where a postjudgment motion is required to preserve for appeal an issue arising from the trial court's decision, specifically, challenges to the sufficiency of the evidence in jury trial settings and challenges to the inadequacy of factual findings. See supra 115. However, the concurring opinion also recognizes that there are situations in which a postjudgment motion is not necessary to preserve such an issue for appeal, specifically, challenges to the sufficiency of the evidence in bench trial settings. See supra ¶ 15 n. 2. See generally State v. Larsen, 2000 UT App 106, ¶ 9 n. 4, 999 P.2d 1252 (applying to a criminal bench trial rule 52(b) of the Utah Rules of Civil Procedure, which provides that in bench trials, challenges to the sufficiency of the evidence may be raised on appeal "'whether or not the party raising the question has made in the district court an objection to such findings or has made either a motion to amend them, a motion for judgment, or a motion for a new trial "). Although D.B.'s asserted claim falls within none of the categories addressed, the related cases may nonetheless be instructive. From those cases it appears *833that whether a postjudgment motion is required to preserve these claims of error is dependent on the trial court's opportunity to address the issue at the time of decision. See In re K.F., 2009 UT 4, ¶¶ 61-62, 201 P.3d 985 ("A challenge to the adequacy of the court's findings is notably different from a challenge to the sufficiency of evidence.... It would be superfluous to demand that a party challenge the evidentiary support for a court's findings shortly after the court articulates them. But it is quite a different matter and wholly necessary for a party to challenge and thus afford the trial court 'an opportunity to correct the alleged error of inadequately detailed findings in order to provide for meaningful appellate review of the court's decision.... A trial court judge has the opportunity to address the sufficiency of the evidence to support the findings in his or her judgment. But a trial judge does not have the chance to address the adequacy of the findings themselves, unless that issue is brought before him or her."). As I have discussed above, the trial court had the opportunity to-and did-address the notice issue as it was rendering its decision. See supra ¶ 33. Therefore, even under the authority cited by the concurring opinion, the instant case would be one in which no postjudgment motion was required to preserve the issue for appeal.
{38 In sum, I do not think that D.B. was required to raise an objection in order to preserve the error for appeal where (1) the error did not arise at trial, (2) requiring an objection as the decision was announced is not supported by the preservation rule or the purposes behind it, and (8) no postjudgment motion is necessary to preserve the issue for appeal. I would therefore directly address the issue D.B. raises on appeal. And considering the evidence and argument from trial, as properly set forth above, I do not think that D.B. was given adequate notice that the State was pursing a finding of guilt under an accomplice liability theory.12 I would therefore reverse the determination of the trial court that D.B. committed these charges of theft and eriminal trespass.

. The State did not draw a connection between these pieces of evidence in its argument before the trial court, let alone argue accomplice liability based on such a connection.


. For example, the lead opinion concedes in a footnote that the eyewitness unequivocally identified D.B. as the boy who crossed the fence, evidence which clearly supports a principal liability theory of guilt. See supra 13 n. 2. Yet the lead opinion does not include this fact when relating the testimony at trial, leaving the testimony simply that one boy entered the construction site and one boy acted as a lookout. See supra, 13. When the testimony is edited in this way, silent as to which role D.B. played, it then may suggest an accomplice liability theory of guilt.


. The lead opinion notes that the trial court found the codefendant's testimony to be not credible. See supra 13 n. 4. I simply do not see the impact of such an observation. First, the prosecution, not D.B., relied on the testimony found to be not credible. Second, the eyewitness's testimony, which the court did find to be credible, also directly supported a principal liability theory because the eyewitness said D.B. was the boy who crossed the fence and not the boy who acted as a lookout. Third, and most importantly, the trial court's ultimate determination days later as to credibility speaks nothing to the issue here-whether D.B. was put on notice by the evidence and argument at trial that the State was pursuing an accomplice liability theory of guilt.


. Clearly the minimum notice requirements for the information are not the same as those for trial. See generally State v. Gonzales, 2002 UT App 256, ¶¶ 9-10, 56 P.3d 969 ("We find it unreasonable to require the State to give notice, at a stage as early as the filing of an information, of all possible theories that might arise, including those that do not become part of the State's case.... Our supreme court has stated that an information is legally sufficient even if it consists of nothing more than an extremely summary statement of the charge'" (emphasis added)). Indeed, it defies logic to imply that the State need not disclose its exact theory at trial. Such would mean that the State never has to disclose a theory of its case and the defense always has to prepare and defend against every possible theory, even those that are unannounced. This surely violates any notion of procedural fairness or constitutional due process rights.


. Although admittedly there are differences between the case at hand and the situation in Lankford, I do not see that such differences make the law and reasoning set forth in Lankford inapplicable to the instant case. First, there is no indication whatsoever in Lankford that notice is required only in capital cases. Rather, the Court explained,
In a variety of contexts, our cases have repeatedly emphasized the importance of giving the parties sufficient notice to enable them to identify the issues on which a decision may turn. In the capital context, in which the threatened loss is so severe, the need for notice is even more pronounced.
Lankford v. Idaho, 500 U.S. 110, 126 n. 22, 111 S.Ct. 1723, 114 L.Ed.2d 173 (1991) (emphases added) (citations omitted). Second, I fail to see the practical difference between the prosecution stating that it will not pursue a theory and the prosecution simply opting to forgo that theory without comment. Either way, the defendant has no notice that the issue is being considered. And regardless, "while both defense counsel and the prosecutor were arguing the merits of [principal liability], the silent judge was the only person in the courtroom who knew that the real issue that they should have been debating was [whether D.B. was guilty as an accomplice]." See id. at 120, 111 S.Ct. 1723. A defendant simply should not be convicted on a theory that is left unargued by the prosecution, regardless of whether forgoing such theory was a conscious, articulated decision on the part of the State.


. And I can think of no situation, either at the trial level or on appeal, where a party is allowed to raise a brand new issue or theory in rebuttal. See generally U.P.C., Inc. v. R.O.A. Gen., Inc., 1999 UT App 303, ¶ 63, 990 P.2d 945 ("To allow a party to raise new issues in its rebuttal materials is improper because it precludes the other party the opportunity to respond.").


. Hence, any error by the trial court in applying an accomplice liability theory was clearly prejudicial to D.B.


. Contrary to how it appears in the transcript, this language is not a direct quote from State v. Gonzales, 2002 UT App 256, 56 P.3d 969. Indeed, this interpretation by the trial court goes far beyond what the Gonzales court ruled. Gonzales simply provides that the State need not specifically state its intention to pursue an accomplice liability theory in the information, see id. 19, and that "a person charged with a crime has adequate notice of the possibility of accomplice liability being raised at trial because conviction of accomplice and principal liability do not require proof of different elements or proof of different quality," id. 112 (emphases added). But there is nothing in Gonzales that supports the trial court's interpretation that a defendant is not entitled to any notice before or during trial that an accomplice liability theory is being advanced. Rather, as discussed above, a defendant is entitled to some notice at trial and cannot be convicted under an accomplice liability theory that was never argued or advanced by the evidence-a point that the State apparently concedes. Accordingly, I believe that basing guilt on accomplice liability without D.B. receiving notice of that theory being pursued at trial was clear error by the trial court.


. I also note that any objection at this point would not likely have made the trial court reconsider fis decision because, in light of the arguments advanced at trial and the lack of notice regarding an accomplice liability theory, D.B.'s counsel was probably not prepared with any additional authority or an alternate reading of Gonzales to argue against the trial court's decision.


. Additionally, these cases involve instances where the motion gave "the trial court the opportunity to conduct the trial without using the tainted evidence, and thus avoid possible reversal and a new trial" because it allowed the court to "reopen[] the trial when it held an evidentiary hearing to address [the] defendant's claim made in his motion to arrest judgment." State v. Belgard, 830 P.2d 264, 266 (Utah 1992). In our case, any postjudgment motion would not have served any judicial economy purpose.


. Further, most of those rules would allow for a new hearing or trial, which would only give the State a second opportunity to give appropriate notice and convict D.B. correctly. I see no authority supporting the notion that the State is entitled to a second bite at the apple when the lack of notice is entirely of its own creation.


. Indeed, I am not convinced that the State itself was aware that accomplice liability was at issue.